Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 36 and 38 are cancelled.
Claims 17-35, 37 and 39-54 are pending in the current application.
Claims 19, 25, 27, 35, 39-50 and 52-54 are withdrawn from consideration (see discussion, below).
Claims 17, 18, 20-24, 26, 28-34, 37 and 51 are examined in the current application.

Election/Restrictions
Claims 19, 25, 27, 35, 39-50 and 52-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on November 16th 2022.
Applicant's election with traverse of claims 17, 18, 20-24, 26, 28-34, 37 and 51 in the reply filed on November 16th 2022 is acknowledged.  The traversal is on the ground that the Examiner had failed to provide evidence showing that searching all the claims would impose a serious burden on the Office.  It is most respectfully submitted that this is not found persuasive, because the restriction requirement mailed on September 16th 2022, explained why there would be a serious search and/or examination burden if restriction was not required, for example, different classifications. Moreover, with regards to evidentiary support, as set forth in MPEP §§803, 806.05(f), 806.05(h), the Examiner must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 34 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claim 18: The phrase "e.g.," in line 1, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 34: The phrase: “deodorizing the oil at a temperature of below 200 0C, preferably below 190 0C, preferably below 185 0C” renders the claim indefinite, because it is unclear what is the deodorizing temperature. In view of the fact that the preferences recited are nothing more than suggestive language that does not limit the claim to a particular method step (e.g., deodorizing temperature), such language does not properly limits the scope of the claim, thus rendering the claim indefinite (see MPEP §2106). Applicants are urged to correct and/or clarify the metes and bounds of the phrases and the claim as recited without introducing new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17, 18, 20-24, 26, 28-34, 37 and 51 are rejected under 35 U.S.C. 102(b) as being anticipated by Cirpus et al (US 2010/0212034 A1).
Regarding claims 17, 32 and 37: Cirpus provides transgenic oils produced from transgenic oilseeds, such as transformed oil plants of the Brassica genus (see Cirpus abstract; paragraphs [0060]-[0062] and [0084]). Further, Cirpus discloses that the oil may be cold extracted without heating and/or further processing (i.e., crude oil) (see Cirpus paragraph [0088]). Cirpus also discloses that the extracted oils comprise ω-3 and ω-6 LC-PUFAs having at least 20 carbon atoms and at least 3 double bonds (e.g., DHA, EPA and/or ARA) (see Cirpus paragraphs [0053]-[0073]). Accordingly, Cirpus reads on claim 17: “process for obtaining a polyunsaturated fatty acid having at least 20 carbon atoms (LC-PUFA) or an oil comprising a LC-PUFA from seeds, said process comprising (A) one or more or all of (i) to (vi): (i) providing…an oil comprising a LC-PUFA…And, (B) obtaining the LC-PUFA or oil comprising the LC-PUFA from the seeds, optionally by extraction with a solvent…”.
Regarding claims 18, 20-24, 26 and 28-31: Given the fact the transgenic LC-PUFA oils in Cirpus meet the LC-PUFA oil in claim 17(i) and thus the rest of the optional processing steps recited in claim 17 and further detailed in claims 18, 20-24, 26 and  28-31.
Regarding claims 33 and 34: Cirpus discloses of deodorizing the LC-PUFA oil (see Cirpus paragraph [0088]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792